DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recite the limitation "the number of breathings" in the second to last lines of the claims.  There is insufficient antecedent basis for this limitation in the claim. In order to further prosecution, this limitation will be interpreted as equivalent to “a number of breathings.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a) as being anticipated by US 20180049669 A1 to Vu, et al. (hereinafter Vu).
Regarding claim 1, Vu anticipates a method of determining a breathing status of a person using a depth camera [0094], the method comprising:
acquiring a depth map by photographing one side of a person using a depth camera [0094, 0141];
extracting a region of the person by separating a background from the acquired depth map ([0191], patient pixels are classified separately from background pixels);
extracting a breathing region from the extracted region of the person ([0185-0187, 0192], patient’s chest region is extracted to evaluate respiration patterns) (Fig 17A);
obtaining a depth value for each point of the extracted breathing region for a preset time ([0025, 0092, 0157], nine localized points across the chest can be measured for a preset time of 3 minutes) (Fig 6B); and
determining a breathing status including a volume of breathing and the number of the breathings by analyzing the obtained depth value ([abstract, 0141], breathing volume is determined from breathing rate, breathing rate is the number of breathings within a preferred unit .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of US 20100086185 A1 to Weiss.
Regarding claim 2, Vu teaches all the limitations of claim 1, however Vu does not teach the extracting of the breathing region includes extracting a plurality of joint points from the region of the person;
determining a central axis of the person by connecting at least two joint points placed on a spine among the plurality of extracted joint points; and

Weiss teaches extracting a plurality of joint points (voxel clusters (120) representing candidate discs of a spine) from a region of a person [0051] (Fig 5);
determining a central axis (curved line (122)) of the person by connecting at least two joint points placed on a spine among the plurality of extracted joint points [0051] (Fig 5); and
expressing the region of the person in a three-dimensional spatial coordinate system having a determined central axis as a z-axis ([0012, 0051, 0068, 0080], a region of a person comprising a central axis can be displayed three-dimensionally, such as the 3-D representation of a region of a spine shown in Fig 8. Z-axis is just an arbitrary label in the context of the limitation).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu to have the extracting of the breathing region includes extracting a plurality of joint points from the region of the person;
determining a central axis of the person by connecting at least two joint points placed on a spine among the plurality of extracted joint points; and
expressing the region of the person in a three-dimensional spatial coordinate system having the determined central axis as a z-axis based on the teachings of Weiss, because doing so would enable the device to identify spinal discs in a medical diagnostic image, as recognized by Weiss [abstract].

Claim 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Weiss as applied to claim 2 above, and further in view of US 20170367625 to Auerbach.

Auerbach teaches extracting a coordinate range of a z-axis (“central superior inferior body axis”) corresponding to an abdomen and a chest in the region of the person as the breathing region [0006, 0111, 0123, 0132].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in view of Weiss to have extracting a coordinate range of the z-axis corresponding to an abdomen and a chest in the region of the person as the breathing region based on the teachings of Auerbach, because such a modification would be the simple substitution of Vu’s (of the Vu/Weiss combination) depth camera learning process [0140].

Regarding claim 4, Vu in view of Weiss teach all the limitations of claim 2, however Vu in view of Weiss do not teach the determining of the central axis of the person includes determining a position relationship between a surface of a body of the person and the central axis of the person by learning at least one depth map acquired by photographing the one side of the person.
Auerbach teaches determining of a central axis (“central superior inferior body axis”) of the person includes determining a position relationship between a surface of a body of the person and the central axis of the person by learning at least one depth map acquired by photographing one side of a person [0128-0133].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in view of Weiss to have the determining of the central axis of 

Regarding claim 5, Vu in view of Weiss, in further view of Auerbach teach all the limitations of claim 4, however Vu in view of Weiss do not teach the obtaining of the depth value for the preset time includes obtaining a distance value between the surface of the body of the person and the central axis of the person using the depth value.
Auerbach teaches obtaining of a depth value for a preset time includes obtaining a distance value between a surface of a body of the person and a central axis of the person using the depth value (“prior knowledge learned” is used for markers that are placed along the “central superior inferior body axis” (para [0132]), which are then used “displacement(s)” that are used for the volume calculation, para [0081] and [0101]) (also see more generally para [0122]-[0136] for a complete discussion of how the displacements are used in 2D to 3D motion tracking)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in view of Weiss to have the obtaining of the depth value for the preset time includes obtaining a distance value between the surface of the body of the person and the central axis of the person using the depth value based on the teachings of Auerbach, because such a modification would be the simple substitution of Vu’s (of the Vu/Weiss combination) depth camera learning process [0140].


determining a frequency, which has a maximum amplitude according to the frequency domain, to be the number of breathings.
Auerbach teaches determining of a breathing status including the volume of the breathing and the number of the breathings of the person includes expressing a change in average distance value between the surface of the body of the person and the central axis of the person as a frequency domain (marker(s) 51 are placed on the thorax 13 of the subject 13 (para [0080]) and “prior knowledge learned” is used for markers that are placed along the “central superior inferior body axis” (para [0132]), which are then used “displacement(s)” that are used for the volume calculation, para [0081] and [0101]) (also see more generally para [0122]-[0136] for a complete discussion of how the displacements are used in 2D to 3D motion tracking, and that a vital sign is a number of breathings (respiratory rate) in a frequency domain (para [0036, 0157])); and
determining a frequency [0036], which has a maximum amplitude (largest Fourier component amplitude) according to the frequency domain [0036], to be the number of breathings [0036].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in view of Weiss to have the determining of the breathing status including the volume of the breathing and the number of the breathings of the person includes 
determining a frequency, which has a maximum amplitude according to the frequency domain, to be the number of breathings, based on the teachings of Auerbach, because doing so would be the simple substitution of Vu’s (of the Vu/Weiss combination) respiratory rate determining process [0141].

Regarding claim 7, Vu in view of Weiss, in further view of Auerbach teach all the limitations of claim 5, and Vu further teaches the determining of the breathing status including the volume of the breathing ([abstract, 0141], breathing volume is used to determine a breathing status such as a subject suffering from a breathing disorder) and the number of the breathings of the person includes calculating a volume change of the breathing region ([0039, 0181], breathing rate is determined from change in chest volume (displacement) (Fig 16A); and
determining the volume of the breathing through the calculated volume change ([0039, 0141, 0181], breathing rate is determined from change in chest volume (displacement), volume of breathing is determined from breathing rate).
However, Vu in view of Weiss do not teach calculating a volume change of the breathing region using the distance value between the surface of the body of the person and the central axis of the person.
Auerbach teaches a number of breathings of a person includes calculating a volume change of the breathing region using the distance value between the surface of the body of the person and the central axis of the person (“prior knowledge learned” is used for markers that are placed along the “central superior inferior body axis” (para [0132]), which are then used 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in view of Weiss to have calculating a volume change of the breathing region using the distance value between the surface of the body of the person and the central axis of the person based on the teachings of Auerbach, because such a modification would be the simple substitution of Vu’s (of the Vu/Weiss combination) depth camera learning process [0140].

Regarding claim 8, Vu in view of Weiss, in further view of Auerbach teach all the limitations of claim 7, however Vu in view of Weiss do not teach the calculating of the volume change includes calculating a maximum value and a minimum value of the distance value between the surface of the body of the person and the central axis of the person; and
determining a difference value to be the volume of the breathing, wherein the difference value indicates a difference between a maximum volume of the breathing region calculated in the three-dimensional spatial coordinate system using the maximum value and a minimum volume of the breathing region calculated using the minimum value.
Auerbach teaches the calculating of the volume change includes calculating a maximum value and a minimum value of the distance value between the surface of the body of the person and the central axis of the person [0122-0123, 0132]; and

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in view of Weiss to have the calculating of the volume change includes calculating a maximum value and a minimum value of the distance value between the surface of the body of the person and the central axis of the person; and
determining a difference value to be the volume of the breathing, wherein the difference value indicates a difference between a maximum volume of the breathing region calculated in the three-dimensional spatial coordinate system using the maximum value and a minimum volume of the breathing region calculated using the minimum value based on the teachings of Auerbach, because doing so would enable the device to determine 3D motion from 2D image coordinates, as recognized by Auerbach [0122-0123].

Regarding claim 9, Vu in view of Weiss, in further view of Auerbach teach all the limitations of claim 7, however Vu in view of Weiss do not teach the calculating of the volume change includes calculating an instantaneous volume of the breathing region by integrating the distance value between the surface of the body of the person and the central axis of the person along the z-axis in the three-dimensional spatial coordinate system; and
determining a difference value between a maximum value and a minimum value of the instantaneous volume to be the volume of the breathing.

determining a difference value between a maximum value and a minimum value of the instantaneous volume to be the volume of the breathing [0083-0086, 0123] (Fig 13).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in view of Weiss to have the calculating of the volume change includes calculating an instantaneous volume of the breathing region by integrating the distance value between the surface of the body of the person and the central axis of the person along the z-axis in the three-dimensional spatial coordinate system; and
determining a difference value between a maximum value and a minimum value of the instantaneous volume to be the volume of the breathing based on the teachings of Auerbach, because doing so would enable the device to determine a current average tidal volume during a cycle of breathing motion, as recognized by Auerbach [0085-0086].

Regarding claim 10, Vu in view of Weiss, in further view of Auerbach teach all the limitations of claim 9, however Vu in view of Weiss do not teach the maximum value and the minimum value of the instantaneous volume are calculated with respect to a unit time corresponding to one instance of breathing according to the number of the breathings.
Auerbach teaches the maximum value and the minimum value of the instantaneous volume are calculated with respect to a unit time corresponding to one instance of breathing (“a cycle of breathing motion”) according to the number of the breathings [0085-0086].
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Auerbach.
Regarding claim 11, Vu teaches an apparatus for determining a breathing status of a person using a depth camera [0094], the apparatus comprising:
at least one processor (computer configured for processing the data collected by the apparatus) [0018]; and
the at least one processor to perform at least one operation (processing the data collected by the apparatus) [0018], wherein the at least one operation includes:
acquiring a depth map by photographing one side of a person using a depth camera [0094, 0141];
extracting a region of the person by separating a background from the acquired depth map ([0191], patient pixels are classified separately from background pixels);
extracting a breathing region from the extracted region of the person ([0185-0187, 0192], patient’s chest region is extracted to evaluate respiration patterns) (Fig 17A);

determining a breathing status including a volume of breathing and the number of the breathings by analyzing the obtained depth value ([abstract, 0141], breathing rate is the number of breathings within a preferred unit of time, in order to determine a breathing status such as a subject suffering from a breathing disorder).
However, Vu does not explicitly teach a memory configured to store instructions that instruct the at least one processor.
Auerbach teaches a memory configured to store instructions that instruct at least one processor ([0033, 0085], memory can store instructions such as a calibration function for instructing a processor).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu to have a memory configured to store instructions that instruct at least one processor based on the teachings of Auerbach, because doing so would enable the device to receive training data for learning method parameters from a remote location, as recognized by Auerbach [0033].

Claim 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Auerbach as applied to claim 11 above, and further in view of Weiss.
Regarding claim 12, Vu in view of Auerbach teach all the limitations of claim 1, however Vu in view of Auerbach do not teach the extracting of the breathing region includes extracting a plurality of joint points from the region of the person;

expressing the region of the person in a three-dimensional spatial coordinate system having the determined central axis as a z-axis.
Weiss teaches extracting a plurality of joint points (voxel clusters (120) representing candidate discs of a spine) from a region of a person [0051] (Fig 5);
determining a central axis (curved line (122)) of the person by connecting at least two joint points placed on a spine among the plurality of extracted joint points [0051] (Fig 5); and
expressing the region of the person in a three-dimensional spatial coordinate system having a determined central axis as a z-axis ([0012, 0051, 0068, 0080], a region of a person comprising a central axis can be displayed three-dimensionally, such as the 3-D representation of a region of a spine shown in Fig 8. Z-axis is just an arbitrary label in the context of the limitation).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in view of Auerbach to have the extracting of the breathing region includes extracting a plurality of joint points from the region of the person;
determining a central axis of the person by connecting at least two joint points placed on a spine among the plurality of extracted joint points; and
expressing the region of the person in a three-dimensional spatial coordinate system having the determined central axis as a z-axis based on the teachings of Weiss, because doing so would enable the device to identify spinal discs in a medical diagnostic image, as recognized by Weiss [abstract].


Auerbach teaches extracting a coordinate range of a z-axis (“central superior inferior body axis”) corresponding to an abdomen and a chest in the region of the person as the breathing region [0006, 0111, 0123, 0132].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in further view of Weiss to have extracting a coordinate range of the z-axis corresponding to an abdomen and a chest in the region of the person as the breathing region based on the teachings of Auerbach, because such a modification would be the simple substitution of Vu’s (of the Vu/Weiss combination) depth camera learning process [0140].

Regarding claim 14, Vu in view of Auerbach, in further view of Weiss teach all the limitations of claim 12, however Vu does not teach the determining of the central axis of the person includes determining a position relationship between a surface of a body of the person and the central axis of the person by learning at least one depth map acquired by photographing the one side of the person.
Auerbach teaches determining of a central axis (“central superior inferior body axis”) of the person includes determining a position relationship between a surface of a body of the person and the central axis of the person by learning at least one depth map acquired by photographing one side of a person [0128-0133].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in further view of Weiss to have the determining of the central 

Regarding claim 15, Vu in view of Auerbach, in further view of Weiss teach all the limitations of claim 4, however Vu does not teach the obtaining of the depth value for the preset time includes obtaining a distance value between the surface of the body of the person and the central axis of the person using the depth value.
Auerbach teaches obtaining of a depth value for a preset time includes obtaining a distance value between a surface of a body of the person and a central axis of the person using the depth value (“prior knowledge learned” is used for markers that are placed along the “central superior inferior body axis” (para [0132]), which are then used “displacement(s)” that are used for the volume calculation, para [0081] and [0101]) (also see more generally para [0122]-[0136] for a complete discussion of how the displacements are used in 2D to 3D motion tracking)).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in further view of Weiss to have the obtaining of the depth value for the preset time includes obtaining a distance value between the surface of the body of the person and the central axis of the person using the depth value based on the teachings of Auerbach, because such a modification would be the simple substitution of Vu’s (of the Vu/Weiss combination) depth camera learning process [0140].


determining a frequency, which has a maximum amplitude according to the frequency domain, to be the number of breathings.
Auerbach teaches determining of a breathing status including the volume of the breathing and the number of the breathings of the person includes expressing a change in average distance value between the surface of the body of the person and the central axis of the person as a frequency domain (marker(s) 51 are placed on the thorax 13 of the subject 13 (para [0080]) and “prior knowledge learned” is used for markers that are placed along the “central superior inferior body axis” (para [0132]), which are then used “displacement(s)” that are used for the volume calculation, para [0081] and [0101]) (also see more generally para [0122]-[0136] for a complete discussion of how the displacements are used in 2D to 3D motion tracking, and that a vital sign is a number of breathings (respiratory rate) in a frequency domain (para [0036, 0157])); and
determining a frequency [0036], which has a maximum amplitude (largest Fourier component amplitude) according to the frequency domain [0036], to be the number of breathings [0036].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in further view of Weiss to have the determining of the breathing status including the volume of the breathing and the number of the breathings of the 
determining a frequency, which has a maximum amplitude according to the frequency domain, to be the number of breathings, based on the teachings of Auerbach, because doing so would be the simple substitution of Vu’s (of the Vu/Weiss combination) respiratory rate determining process [0141].

Regarding claim 17, Vu in view of Auerbach, in further view of Weiss teach all the limitations of claim 15, and Vu further teaches the determining of the breathing status including the volume of the breathing ([abstract, 0141], breathing volume is used to determine a breathing status such as a subject suffering from a breathing disorder) and the number of the breathings of the person includes calculating a volume change of the breathing region ([0039, 0181], breathing rate is determined from change in chest volume (displacement) (Fig 16A); and
determining the volume of the breathing through the calculated volume change ([0039, 0141, 0181], breathing rate is determined from change in chest volume (displacement), volume of breathing is determined from breathing rate).
However, Vu does not teach calculating a volume change of the breathing region using the distance value between the surface of the body of the person and the central axis of the person.
Auerbach teaches a number of breathings of a person includes calculating a volume change of the breathing region using the distance value between the surface of the body of the person and the central axis of the person (“prior knowledge learned” is used for markers that are placed along the “central superior inferior body axis” (para [0132]), which are then used 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in further view of Weiss to have calculating a volume change of the breathing region using the distance value between the surface of the body of the person and the central axis of the person based on the teachings of Auerbach, because such a modification would be the simple substitution of Vu’s (of the Vu/Weiss combination) depth camera learning process [0140].

Regarding claim 18, Vu in view of Auerbach, in further view of Weiss teach all the limitations of claim 17, however Vu does not teach the calculating of the volume change includes calculating a maximum value and a minimum value of the distance value between the surface of the body of the person and the central axis of the person; and
determining a difference value to be the volume of the breathing, wherein the difference value indicates a difference between a maximum volume of the breathing region calculated in the three-dimensional spatial coordinate system using the maximum value and a minimum volume of the breathing region calculated using the minimum value.
Auerbach teaches the calculating of the volume change includes calculating a maximum value and a minimum value of the distance value between the surface of the body of the person and the central axis of the person [0122-0123, 0132]; and

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in further view of Weiss to have the calculating of the volume change includes calculating a maximum value and a minimum value of the distance value between the surface of the body of the person and the central axis of the person; and
determining a difference value to be the volume of the breathing, wherein the difference value indicates a difference between a maximum volume of the breathing region calculated in the three-dimensional spatial coordinate system using the maximum value and a minimum volume of the breathing region calculated using the minimum value based on the teachings of Auerbach, because doing so would enable the device to determine 3D motion from 2D image coordinates, as recognized by Auerbach [0122-0123].

Regarding claim 19, Vu in view of Auerbach, in further view of Weiss teach all the limitations of claim 17, however Vu does not teach the calculating of the volume change includes calculating an instantaneous volume of the breathing region by integrating the distance value between the surface of the body of the person and the central axis of the person along the z-axis in the three-dimensional spatial coordinate system; and
determining a difference value between a maximum value and a minimum value of the instantaneous volume to be the volume of the breathing.

determining a difference value between a maximum value and a minimum value of the instantaneous volume to be the volume of the breathing [0083-0086, 0123] (Fig 13).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Vu in further view of Weiss to have the calculating of the volume change includes calculating an instantaneous volume of the breathing region by integrating the distance value between the surface of the body of the person and the central axis of the person along the z-axis in the three-dimensional spatial coordinate system; and
determining a difference value between a maximum value and a minimum value of the instantaneous volume to be the volume of the breathing based on the teachings of Auerbach, because doing so would enable the device to determine a current average tidal volume during a cycle of breathing motion, as recognized by Auerbach [0085-0086].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016147678 to Yasukawa, et al. (hereinafter Yasukawa) in view of Auerbach.
For claim 20, Yasukawa teaches a method of determining a breathing status of a person (Fig. 5) [0104], the method comprising:
acquiring a depth map by photographing one side of a person (step S101) (see Fig. 6) using a depth camera (2, 21) [0055];

extracting a breathing region from the extracted region of the person (S103) [0073-0074];
obtaining a depth value for each point of the extracted breathing region for a preset time (S103, the depth of each pixel in the “measurement region” is measured/calculated, para [0073]-[0075]);
expressing a change amount of the depth value as a change amount of the distance value (S104) [0079-0083]; and
calculating vital signs of the person using the change amount of the distance value (S105) [0084-0091].
However, Yasukawa does not expressly disclose using an actual volume change of a body of the person, that the amount of depth value change uses a distance value between a central axis of the person and a surface of a body of the person, which is previously trained and determined; and that the vital sign is a number of breathings and volume of the breathing of the person.
However, Auerbach teaches using an actual volume change of a body of the person (“breathing volume,” Abstract), that an amount of depth value change uses a distance value between a central axis of the person and a surface of a body of the person, which is previously trained and determined (marker(s) 51 are placed on the thorax 13 of the subject 13 (para [0080]) and “prior knowledge learned” is used for markers that are placed along the “central superior inferior body axis” (para [0132]), which are then used “displacement(s)” that are used for the volume calculation, para [0081] and [0101]) (also see more generally para [0122]-[0136] for a complete discussion of how the displacements are used in 2D to 3D motion tracking), and that a 
It would have been obvious to a skilled artisan to modify Yasukawa, because such a modification would be the simple substitution of what constrains and/or variables to use for the change of depth and because breathing volume is a suitable vital sign (i.e., short, rapid breaths or long, drawn out breaths may be indicative of a person’s vitality).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180263588 A1 is mentioned because it discloses monitoring rib movement relative to a spine. US 20120053454 A1 and US 20070086640 A1 are mentioned because they are related to identifying a line corresponding to a spine. US 20180289982 A1 and US 20060239538 A1 are mentioned because they are related to identifying respiratory processes based on depth camera analysis of a chest. Leong, et al. (NPL) is mentioned because it identifies ethical issues with determining chest movement using radiographic methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791